In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-1175V
                                          UNPUBLISHED


    TOM THOMPSON,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for Petitioner.

Austin Joel Egan, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On April 9, 2021, Tom Thompson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain Barre Syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine received on or about October 7, 2019. Petition at 1.
Petitioner further alleges that the vaccine was received in the United States, he suffered
the residual effects or complications of his condition for more than six months, and
Petitioner has not received compensation in the form of an award or settlement, or filed
a civil action, for his vaccine-related injuries. Petition at ¶¶ 4, 14, 15. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On February 22, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On May 27, 2022, Respondent filed a proffer on award
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
of compensation (“Proffer”) indicating Petitioner should be awarded $72,430.48. Proffer
at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $72,430.48 (including $65,000.00 representative of pain and
suffering and $7,430.48 representative of out of pocket medical and related
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
    TOM THOMPSON,                                   )
                                                    )
                 Petitioner,                        )
                                                    )    No. 21-1175V
    v.                                              )    Chief Special Master Corcoran
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION 1

I.       Procedural History

         On April 9, 2021, Tom Thompson (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34, alleging that he

suffered from Gillian Barre Syndrome (“GBS”) following administration of an influenza vaccine

on October 7, 2019. Petition at 1. On February 18, 2022, the Secretary of Health and Human

Services (“respondent”) filed a Vaccine Rule 4(c) Report concluding that petitioner suffered

GBS as defined by the Vaccine Injury Table (the “Table”) and within the Table timeframe. On

February 22, 2022, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that

petitioner was entitled to vaccine compensation for a GBS Table injury.

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $72,430.48, for all damages, including $65,000.00 representative of pain and

suffering, and $7,430.48 representative of out-of-pocket medical and related expenses. This


1 This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $72,430.48 in

the form of a check payable to petitioner. 2 Petitioner agrees.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      /s/ AUSTIN J. EGAN
                                                      Austin J. Egan
                                                      Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146, Ben Franklin Station
                                                      Washington, DC 20044-0146
                                                      Tel: (202) 451-7479
                                                      Austin.J.Egan@usdoj.gov

Date: May 27, 2022


2 Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.


                                                 2